Name: Commission Regulation (EC) No 2558/94 of 20 October 1994 re-establishing the levying of customs duties on certain industrial products originating in China, Brazil, Singapore, Thailand and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  Asia and Oceania;  America
 Date Published: nan

 22. 10 . 94 Official Journal of the European Communities No L 272/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2558/94 of 20 October 1994 re-establishing the levying of customs duties on certain industrial products originating in China, Brazil , Singapore, Thailand and Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90 , suspension of customs duties shall be accorded from 1 July to 31 December 1994 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of the products of the order Nos and origins indicated in the table below, the individual ceiling is fixed at the levels indicated in that table ; whereas that ceiling was reached, on the date indicated below, by charges of imports into the Community of the products in question : Order No Origin Ceiling(ECU) Date 10.0290 China 579 000 1 . 8 . 1994 10.0450 Brazil 694 500 1.9.1994 10.0458 Brazil 2 756 500 1.9.1994 10.0750 China 2 894 500 2. 9 . 1994 10.1010 Singapore 9 840 000 30 . 8 . 1994 10.1055 Thailand 2 315 500 30 . 8 . 1994 10.1060 Indonesia 231 500 2. 9 . 1994 10.1170 China 275 500 3.9.1994 10.1180 China 2 720 500 30.8.1994 Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 338 , 31 . 12. 1993, p. 22. No L 272/2 Official Journal of the European Communities 22. 10 . 94 HAS ADOPTED THIS REGULATION : Article 1 As from 25 October 1994, the levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the products indicated in the table below : Order No CN code Description Origin 10.0290 2930 90 10 Cysterine, cystine and their derivaties China 10.0450 3817 Mixed alkylbenzenes and mixed alkylnaphthalenes, Brazil other than those of heading No 2707 et 2902 10.0458 3904 10 00 Polymers of vinyl chloride or of other halogenated Brazil 3904 21 00 oiefins, in primary forms 3904 22 00 _ Polyvinyl chloride, not mixed with any other substances :  Non-plasticized  Plasticized 10.0750 6913 Statuettes and other ornamental ceramic articles China 10.1010 8471 10 90 Automatic data-processing machines and units Singapore 8471 20 20 thereof ; magnetic or optical readers, machines for 8471 20 80 transcribing data into data media in code form, 8471 91 80 machines for processing such data, not elsewhere 8471 92 20 specified or included, other than for use in civil 8471 92 40 aircraft 8471 92 80 8471 93 40 8471 93 51 8471 93 59 8471 93 60 8471 93 90 8471 99 10 8471 99 80 10.1055 8528 10 14 Television receivers (including video monitors and Thailand 8528 10 16 video projectors) whether or not combined in the 8528 10 18 same housing, with radio-broadcast receivers or 8528 10 22 sound or video recording or reproducing apparatus : 8528 10 28 n .^  Colour : 8528 10 52 8528 10 54   Television projection equipment 8528 10 56 _ _ Apparatus incorporating a videophonic O CT O i A ro rr r ° r OJZ.O iu jo recorder or reproducer 8528 10 62 8528 10 66  Television receivers with integral tube 8528 10 72 8528 10 76 22. 10 . 94 Official Journal of the European Communities No L 272/3 Order No CN code Description Origin 10.1060 8527 11 Reception apparatus for radio-telephony, Indonesia 8527 21 radio-telegraphy or radio-broadcasting, whether or 8527 29 00 not combined in the same housing with recording 8527 31 or reproducing apparatus or a clock 8527 32 90 8527 39 8527 90 91 8527 90 99 8528 10 31 Television receivers (including video monitors and 8528 10 41 video projectors), whether or not combined in the 8528 1 0 43 same housing, with radio-broadcast receivers or 8528 10 49 sound or video recording or reproduction apparatus, 8528 10 81 excluding video recording or reproducing apparatus 8528 10 89 incorporating a video tuner and goods of 8528 10 91 subheadings 8528 10 14, 8528 10 16, 8528 10 18 , 8528 10 98 8528 10 22, 8528 10 28, 8528 10 52, 8528 10 54, 8528 20 8528 10 56, 8528 10 58, 8528 10 62, 8528 10 66, 8528 10 72, 8528 10 76 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 70 8529 90 98 10.1170 9103 Clocks with watch movements, excluding clocks of China heading No 9104 10.1180 9105 Other clocks China Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1994. For the Commission Christiane SCRIVENER Member of the Commission